UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007. o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number:0-20199 EXPRESS SCRIPTS, INC. (Exact name of registrant as specified in its charter) Delaware (State of Incorporation) 43-1420563 (I.R.S. employer identification no.) One Express Way, St. Louis, MO (Address of principal executive offices) 63121 (Zip Code) Registrant’s telephone number, including area code:(314) 996-0900 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(check one): Large accelerated filer [X]Accelerated filer []Non-accelerated filer [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoX Common stock outstanding as of June 30, 2007: 257,851,000 Shares 1 EXPRESS SCRIPTS, INC. INDEX Part IFinancial Information Item 1. Financial Statements (unaudited) a)Unaudited Consolidated Balance Sheet b)Unaudited Consolidated Statement of Operations c)Unaudited Consolidated Statement of Changes in Stockholders’ Equity d)Unaudited Consolidated Statement of Cash Flows e)Notes to Unaudited Consolidated Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures Part II Other Information Item 1. Legal Proceedings Item 1A Risk Factors - (Not Applicable) Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities - (Not Applicable) Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits Signatures Index to Exhibits 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements EXPRESS SCRIPTS, INC. Unaudited Consolidated Balance Sheet June 30, December 31, (in millions, except share data) 2007 2006 Assets Current assets: Cash and cash equivalents $ 111.2 $ 131.0 Receivables, net 1,303.9 1,334.4 Inventories 198.4 194.6 Deferred taxes 107.1 90.9 Prepaid expenses and other current assets 24.2 21.2 Total current assets 1,744.8 1,772.1 Property and equipment, net 198.5 201.4 Goodwill 2,688.0 2,686.0 Other intangible assets, net 360.5 378.4 Other assets 41.1 70.2 Total assets $ 5,032.9 $ 5,108.1 Liabilities and Stockholders’ Equity Current liabilities: Claims and rebates payable $ 1,198.3 $ 1,275.7 Accounts payable 570.2 583.4 Accrued expenses 346.4 390.2 Current maturities of long-term debt 220.1 180.1 Total current liabilities 2,335.0 2,429.4 Long-term debt 1,700.3 1,270.4 Other liabilities 310.2 283.4 Total liabilities 4,345.5 3,983.2 Stockholders’ Equity: Preferred stock, 5,000,000 shares authorized, $0.01 par value per share; and no shares issued and outstanding - - Common stock, 1,300,000,000 shares authorized, $0.01 par value per share; shares issued:318,867,000 and 159,442,000, respectively; shares outstanding:257,851,000 and 135,650,000, respectively 3.2 1.6 Additional paid-in capital 538.1 495.3 Accumulated other comprehensive income 15.0 11.9 Retained earnings 2,303.5 2,017.3 2,859.8 2,526.1 Common stock in treasury at cost, 61,016,000 and 23,792,000 shares, respectively (2,172.4 ) (1,401.2 ) Total stockholders’ equity 687.4 1,124.9 Total liabilities and stockholders’ equity $ 5,032.9 $ 5,108.1 See accompanying Notes to Unaudited Consolidated Financial Statements 3 EXPRESS SCRIPTS, INC. Unaudited Consolidated Statement of Operations Three Months Ended Six Months Ended June 30, June 30, (in millions, except per share data) 2007 2006 2007 2006 Revenues 1 $ 4,600.4 $ 4,421.1 $ 9,139.9 $ 8,801.1 Cost of revenues 1 4,157.0 4,057.5 8,270.4 8,092.9 Gross profit 443.4 363.6 869.5 708.2 Selling, general and administrative 183.1 171.1 355.8 332.2 Operating income 260.3 192.5 513.7 376.0 Other (expense) income: Non-operating gains (charges), net 4.2 - (18.8 ) - Undistributed loss from joint venture (0.4 ) (0.3 ) (0.8 ) (0.8 ) Interest income 2.6 4.0 5.4 9.0 Interest expense (25.6 ) (23.7 ) (47.8 ) (44.2 ) (19.2 ) (20.0 ) (62.0 ) (36.0 ) Income before income taxes 241.1 172.5 451.7 340.0 Provision for income taxes 88.4 64.7 165.3 127.5 Net income $ 152.7 $ 107.8 $ 286.4 $ 212.5 Basic earnings per share: $ 0.58 $ 0.38 $ 1.07 $ 0.74 Weighted average number of common shares outstanding during the period - Basic EPS 263.6 282.4 267.6 287.6 Diluted earnings per share: $ 0.57 $ 0.38 $ 1.06 $ 0.73 Weighted average number of common shares outstanding during the period - Diluted EPS 267.0 286.8 271.1 292.4 1 Excludes estimated retail pharmacy co-payments of $943.9 and $1,045.7 for the three months ended June 30, 2007 and 2006, respectively, and $1,932.1 and $2,266.5 the six months ended June 30,2007 and 2006, respectively.These are amounts we instructed retail pharmacies to collect from members.We have no information regarding actual co-payments collected. See accompanying Notes to Unaudited Consolidated Financial Statements 4 EXPRESS SCRIPTS, INC. Unaudited Consolidated Statement of Changes in Stockholders’ Equity Number of Shares Amount (in millions) Common Stock Common Stock Additional Paid-in Capital Accumulated Other Comprehensive Income Retained Earnings Treasury Stock Total Balance at December 31, 2006 159.4 $ 1.6 $ 495.3 $ 11.9 $ 2,017.3 $ (1,401.2 ) $ 1,124.9 Comprehensive income: Net income - 286.4 - 286.4 Other comprehensive income: Foreign currency translation adjustment - - - 5.1 - - 5.1 Realized gains on available- for-sale securities; net of taxes (2.0 ) (2.0 ) Comprehensive income - - - 3.1 286.4 - 289.5 Stock split in form of stock dividend 159.4 1.6 (1.6 ) - Treasury stock acquired - (826.7 ) (826.7 ) Changes in stockholders’ equity related to employee stock plans 0.1 - 44.4 - - 55.5 99.9 Cumulative effect of adoption of FIN 48 - (0.2 ) - (0.2 ) Balance at June 30, 2007 318.9 $ 3.2 $ 538.1 $ 15.0 $ 2,303.5 $ (2,172.4 ) $ 687.4 See accompanying Notes to Unaudited Consolidated Financial Statements 5 EXPRESS SCRIPTS, INC. Unaudited Consolidated Statement of Cash Flows Six Months Ended June 30, (in millions) 2007 2006 Cash flows from operating activities: Net income $ 286.4 $ 212.5 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 52.1 51.9 Non-cash adjustments to net income 23.5 13.4 Changes in operating assets and liabilities: Claims and rebates payable (77.4 ) (175.8 ) Other net changes in operating assets and liabilities (33.3 ) 91.8 Net cash provided by operating activities 251.3 193.8 Cash flows from investing activities: Purchases of property and equipment (29.9 ) (20.7 ) Sale of marketable securities 34.2 - Other (0.6 ) (0.1 ) Net cash provided by (used in) investing activities 3.7 (20.8 ) Cash flows from financing activities: Proceeds from long-term debt 600.0 - Repayment of long-term debt (80.1 ) (80.1 ) Repayment of revolving credit line, net (50.0 ) 285.0 Tax benefit relating to employee stock compensation 39.3 27.5 Treasury stock acquired (826.7 ) (707.7 ) Net proceeds from employee stock plans 42.1 19.7 Deferred financing fees (1.3 ) (0.3 ) Net cash used in financing activities (276.7 ) (455.9 ) Effect of foreign currency translation adjustment 1.9 0.9 Net decrease in cash and cash equivalents (19.8 ) (282.0 ) Cash and cash equivalents at beginning of period 131.0 477.9 Cash and cash equivalents at end of period $ 111.2 $ 195.9 See accompanying Notes to Unaudited Consolidated Financial Statements 6 EXPRESS SCRIPTS, INC. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS Note 1 – Summary of significant accounting policies Our significant accounting policies normally included in financial statements prepared in conformity with generally accepted accounting principles, have been omitted from this Form 10-Q pursuant to the rules and regulations of the Securities and Exchange Commission.However, we believe the disclosures contained in this Form 10-Q are adequate to make the information presented not misleading when read in conjunction with the notes to the consolidated financial statements included in our Annual Report on Form 10-K for the year ended December31, 2006 filed with the Securities and Exchange Commission on February 8, 2007.For a full description of our accounting policies, please refer to the Notes to Consolidated Financial Statements included in our Annual Report on Form 10-K for the year ended December 31, 2006. We believe the accompanying unaudited consolidated financial statements reflect all adjustments (consisting of only normal recurring adjustments except as otherwise disclosed) necessary to present fairly the Unaudited Consolidated Balance Sheet at June 30, 2007, the Unaudited Consolidated Statements of Operations for the three and six months ended June 30, 2007 and 2006, the Unaudited Consolidated Statement of Changes in Stockholders’ Equity for the six months ended June 30, 2007, and the Unaudited Consolidated Statements of Cash Flows for the six months ended June 30, 2007 and 2006.Operating results for the three and six months ended June30, 2007 are not necessarily indicative of the results that may be expected for the year ending December31,2007. Note 2 – Non-operating gains (charges), net On December 18, 2006, we announced a proposal to acquire all of the outstanding shares of Caremark Rx, Inc. (“Caremark”) common stock.On March 16, 2007, Caremark shareholders approved a merger agreement with CVS Corporation (“CVS”) and we subsequently withdrew our proposal to acquire Caremark.Legal and other professional fees (which do not include expenses incurred internally) of $27.4 million were expensed in the first quarter of 2007.Additionally in the first quarter, we received a $4.4 million special dividend CVS/Caremark Corporation (“CVS/ Caremark”) paid on Caremark stock we owned prior to the CVS/Caremark merger.As of June30, 2007, we have sold all of our shares of CVS/Caremark stock, resulting in a non-operating gain of approximately $4.2 million, which was recorded in the second quarter of 2007.We recognized net non-operating charges in the first six months of 2007 of $18.8 million. 7 Note 3 – Goodwill and other intangibles The following is a summary of our goodwill and other intangible assets (amounts in millions). June 30, 2007 December 31, 2006 Gross Carrying Amount Accumulated Amortization Gross Carrying Amount Accumulated Amortization Goodwill PBM (1) $ 1,511.4 $ 107.3 $ 1,509.2 $ 107.1 SAAS(1) 1,283.9 - 1,283.9 - $ 2,795.3 $ 107.3 $ 2,793.1 $ 107.1 Other intangible assets PBM Customer contracts $ 244.8 $ 91.5 $ 244.2 $ 85.3 Other 60.3 49.5 61.6 49.3 305.1 141.0 305.8 134.6 SAAS Customer relationships 231.5 41.4 231.5 31.0 Other (2) 9.2 2.9 9.9 3.2 240.7 44.3 241.4 34.2 Total other intangible assets $ 545.8 $ 185.3 $ 547.2 $ 168.8 (1) We have two reportable segments: Pharmacy Benefit Management (“PBM”) and Specialty and Ancillary Services (“SAAS”). (2) Changes in other intangible assets are a result of the write-off of fully-amortized contractual assets, consisting of non-compete agreements that are no longer in effect. The aggregate amount of amortization expense of other intangible assets was $9.7 million and $10.4million for the three months ended June 30, 2007 and 2006, respectively, and $19.5 million and $20.5 million for the six months ended June 30, 2007 and 2006, respectively.The future aggregate amount of amortization expense of other intangible assets is approximately $21.2 million for the remainder of 2007, $36.3million for 2008, $35.3million for 2009, $33.7 million for 2010, and $31.8 million for 2011.The weighted average amortization period of intangible assets subject to amortization is 16 years in total, and by major intangible class is 5 to 20 years for customer-related intangibles and four years for other intangible assets. Note 4 – Common Stock On May 23, 2007, we announced a two-for-one stock split for stockholders of record on June 8, 2007, effective June 22, 2007.The split was effected in the form of a dividend by issuance of one additional share of common stock for each share of common stock outstanding.The earnings per share and the weighted average number of shares outstanding for basic and diluted earnings per share for each period have been adjusted for the stock split. Note 5 – Financing We amended our existing credit facility in the second quarter to provide additional borrowings up to $800.0 million, of which $600.0 million was outstanding at the end of the second quarter (“Term-1 Loans”).The new Term-1 Loans have similar terms to our existing Term A loans with the following notable exceptions: · Delayed draw feature (through December 31, 2007) allowing for interim borrowings up to $800.0 million. · No scheduled payments, until the maturity of the loan. As a result of this amendment, we added approximately $1.4 million of deferred financing fees in the second quarter of 2007. 8 The following represents the schedule of current maturities for our long-term debt as of June 30, 2007 (amounts in millions): Year Ended December 31, 2007 $ 100.0 2008 260.1 2009 420.0 2010 1,140.0 2011 0.1 Thereafter 0.2 $ 1,920.4 Note 6 – Income Taxes We adopted the provisions of Financial Accounting Standards Board (“FASB”) Interpretation (“FIN”) 48, “Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement No. 109,” on January 1, 2007.As a result of the implementation of FIN 48, we recorded $23.5 million of unrecognized tax benefits within the consolidated balance sheet, with no net impact to the consolidated statement of operations.Of this amount, approximately $0.2 million was accounted for as a reduction to the January 1, 2007 balance of retained earnings, in accordance with adoption provisions of FIN 48.Included in our unrecognized tax benefits are $7.2 million of uncertain tax positions that would impact our effective tax rate if recognized.We do not expect any significant increases or decreases to our unrecognized tax benefits within 12 months of June 30, 2007. Prior to our adoption of FIN 48, we only included interest expense on underpayments of income taxes in our income tax provision.We have accrued an aggregate $3.7 million of interest in our income tax provision.Interest was computed on the difference between the tax position recognized in accordance with FIN 48 and the amount previously taken or expected to be taken in our tax returns.Upon adoption of FIN 48, we have elected an accounting policy to also classify accrued penalties related to unrecognized tax benefits in our income tax provision.Previously, our policy was to classify penalties as an operating expense in arriving at pretax income. Our U.S. federal income tax returns for tax years 2003 and beyond remain subject to examination by the Internal Revenue Service (“IRS”).The IRS commenced an examination of our consolidated 2003 and 2004 federal income tax returns in the second quarter of 2006 that is anticipated to be concluded by the end of 2007.Accordingly, we have agreed to extend our statute of limitations for the 2003 tax year from September 17, 2007 to March 31, 2008.The statute of limitations for the 2004 tax year will expire on September 15, 2008.Our state income tax returns for 2003 through 2005 remain subject to examination by various state authorities with the latest closing period on November 15, 2010.In addition, we have extended the statutes for certain state jurisdictions with respect to years prior to 2003 that will expire June 30, 2007, unless otherwise extended. 9 Note 7 – Earnings per share (reflecting the two-for-one stock split effective June 22, 2007) Basic earnings per share is computed using the weighted average number of common shares outstanding during the period.Diluted earnings per share is computed in the same manner as basic earnings per share but adds the number of additional common shares that would have been outstanding for the period if the dilutive potential common shares had been issued.The following is the reconciliation between the number of weighted average shares used in the basic and diluted earnings per share calculation for all periods (amounts in millions): Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Weighted average number of common shares outstanding during the period – Basic EPS(1) 263.6 282.4 267.6 287.6 Dilutive common stock equivalents: Outstanding stock options, “stock-settled” stock appreciation rights (“SSRs”), restricted stock units, and executive deferred compensation units 3.4 4.4 3.5 4.8 Weighted average number of common shares outstanding during the period – Diluted EPS(1) 267.0 286.8 271.1 292.4 (1) Excludes SSRs of 0.2 million for the six months ended June 30, 2007.These were excluded because their effect was anti-dilutive. The above shares are all calculated under the “treasury stock” method in accordance with Financial Accounting Standard (“FAS”) 128, “Earnings per Share.” Note 8 – Stock-based compensation plans (reflecting the two-for-one stock split effective June 22, 2007) Under our stock-based compensation plans, we have issued stock options, SSRs, restricted stock and performance share awards.Awards are typically settled using treasury shares.The maximum contractual term of stock options and SSRs granted under the 2000 Long Term Incentive Plan (“LTIP”) is 10 years.Due to the nature of the awards, we use the same valuation methods and accounting treatments for SSRs and stock options.During the first six months of 2007, we granted 2,300,000 SSRs and 61,000 stock options with a weighted average fair market value of $12.81 per share.The SSRs and stock options have three-year graded vesting. During the first six months of 2007, we granted to certain officers and employees approximately 292,000 restricted shares of common stock and performance shares with a weighted average fair market value of $40.75 per share.The restricted stock awards have three-year graded vesting, and the performance shares cliff vest at the end of the three years.The number of performance shares that ultimately vest is dependent upon achieving specific performance targets.Prior to vesting, these shares are subject to forfeiture to us without consideration upon termination of employment under certain circumstances.The total number of non-vested restricted stock and performance share awards was 541,000 at June 30, 2007 and 498,000 at December 31, 2006. We recognized stock-based compensation expense of $8.2 million and $6.6 million in the three months ended June 30, 2007 and 2006, respectively, and $16.8 million and $14.1 million in the six months ended June 30, 2007 and 2006, respectively.Unamortized stock-based compensation as of June 30, 2007 was $34.4 million for stock options and SSRs, and $13.9 million for restricted stock and performance shares. The fair value of options and SSRs granted is estimated on the date of grant using a Black-Scholes multiple option-pricing model with the following weighted average assumptions: 10 Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Expected life of option 3-5 years 3-5 years 3-5 years 3-5 years Risk-free interest rate 4.8% 4.8%-5.3% 4.5%-5.2% 4.6%-5.3% Expected volatility of stock 31% 34% 31% 34% Expected dividend yield None None None None Note 9 – Contingencies We accrue self-insurance reserves based upon estimates of the aggregate liability of claim costs in excess of our insurance coverage.Reserves are estimated using certain actuarial assumptions followed in the insurance industry and our historical experience.The majority of these claims are legal claims and our liability estimate is primarily related to the cost to defend these claims.We do not accrue for settlements, judgments, monetary fines or penalties until such amounts are probable and estimable, in compliance with FAS 5, “Accounting for Contingencies.”Under FAS 5, if the range of possible loss is broad, the liability accrual should be based on the lower end of the range. While we believe that our services and business practices are in compliance with applicable laws, rules and regulations in all material respects, we cannot predict the outcome of these matters at this time.An unfavorable outcome in one or more of these matters could result in the imposition of judgments, monetary fines or penalties, or injunctive or administrative remedies.We can give no assurance that such judgments, fines and remedies, and future costs associated with legal matters, would not have a material adverse effect on our financial condition, our consolidated results of operations or our consolidated cash flows. Note 10 – Segment reporting We report segments on the basis of services offered and have determined we have two reportable segments: PBM and SAAS.Operating income is the measure used by our chief operating decision maker to assess the performance of each of our operating segments.The following table presents information about our reportable segments, including a reconciliation of operating income to income before income taxes, for the three and six months ended June 30, 2007 and 2006: (in millions) PBM SAAS Total For the three months ended June 30, 2007 Product revenue: Network revenues $ 2,376.8 $ - $ 2,376.8 Home delivery revenues 1,250.5 - 1,250.5 Other revenues - 898.4 898.4 Service revenues 42.0 32.7 74.7 Total revenues 3,669.3 931.1 4,600.4 Depreciation and amortization expense 16.8 9.4 26.2 Operating income 249.8 10.5 260.3 Non-operating gains 4.2 Undistributed loss from joint venture (0.4 ) Interest income 2.6 Interest expense (25.6 ) Income before income taxes 241.1 Capital expenditures 17.4 3.8 21.2 11 (in millions) PBM SAAS Total For the three months ended June 30, 2006 Product revenue: Network revenues $ 2,175.9 $ - $ 2,175.9 Home delivery revenues 1,311.3 - 1,311.3 Other revenues - 859.8 859.8 Service revenues 41.2 32.9 74.1 Total revenues 3,528.4 892.7 4,421.1 Depreciation and amortization expense 16.8 9.3 26.1 Operating income 170.0 22.5 192.5 Undistributed loss from joint venture (0.3 ) Interest income 4.0 Interest expense (23.7 ) Income before income taxes 172.5 Capital expenditures 8.3 3.7 12.0 For the six months ended June 30, 2007 Product revenue: Network revenues $ 4,708.9 $ - $ 4,708.9 Home delivery revenues 2,486.4 - 2,486.4 Other revenues - 1,799.5 1,799.5 Service revenues 82.9 62.2 145.1 Total revenues 7,278.2 1,861.7 9,139.9 Depreciation and amortization expense 33.3 18.8 52.1 Operating income 486.8 26.9 513.7 Non-operating (charges) gains, net (18.8 ) Undistributed loss from joint venture (0.8 ) Interest income 5.4 Interest expense (47.8 ) Income before income taxes 451.7 Capital expenditures 22.2 7.7 29.9 For the six months ended June 30, 2006 Product revenue: Network revenues $ 4,325.0 $ - $ 4,325.0 Home delivery revenues 2,628.9 - 2,628.9 Other revenues - 1,696.5 1,696.5 Service revenues 81.1 69.6 150.7 Total revenues 7,035.0 1,766.1 8,801.1 Depreciation and amortization expense 33.4 18.5 51.9 Operating income 328.2 47.8 376.0 Undistributed loss from joint venture (0.8 ) Interest income 9.0 Interest expense (44.2 ) Income before income taxes 340.0 Capital expenditures 14.7 6.0 20.7 As of June 30, 2007 Total assets $ 2,587.3 $ 2,445.6 $ 5,032.9 Investment in equity method investees 0.3 3.3 3.6 As of December 31, 2006 Total assets $ 2,681.5 $ 2,426.6 $ 5,108.1 Investment in equity method investees 0.2 2.7 2.9 12 PBM product revenue consists of revenues from the dispensing of prescription drugs from our home delivery pharmacies and revenues from the sale of prescription drugs by retail pharmacies in our retail pharmacy networks. SAAS product revenues consist of distribution of certain specialty drugs and revenues from specialty distribution activities. PBM service revenue includes administrative fees associated with the administration of retail pharmacy networks contracted by certain clients, market research programs and informed decision counseling services. SAAS service revenue includes revenues from certain specialty distribution services, and sample distribution and accountability services. Revenues earned by our Canadian PBM totaled $10.1 million and $9.1 million for the three months ended June 30, 2007 and 2006, respectively, and $19.6 million and $18.1 million for the six months ended June 30, 2007 and 2006, respectively.All other revenues are earned in the United States.Long-lived assets of our Canadian PBM (consisting primarily of fixed assets) totaled $19.2 million and $16.2million as of June 30, 2007 and December31,2006, respectively.All other long-lived assets are domiciled in the United States. 13 Item 2.Management’s Discussion And Analysis Of Financial Condition And Results Of Operations Information we have included or incorporated by reference in this Quarterly Report on Form 10-Q, and information which may be contained in our other filings with the Securities and Exchange Commission (the “SEC”) and our press releases or other public statements, contain or may contain forward-looking statements. These forward-looking statements include, among others, statements of our plans, objectives, expectations or intentions. Our forward-looking statements involve risks and uncertainties. Our actual results may differ significantly from those projected or suggested in any forward-looking statements. We do not undertake any obligation to release publicly any revisions to such forward-looking statements to reflect events or circumstances occurring after the date hereof or to reflect the occurrence of unanticipated events. Factors which might cause such a difference to occur include, but are not limited to: · uncertainties associated with our acquisitions, which include integration risks and costs, uncertainties associated with client retention and repricing of client contracts, and uncertainties associated with the operations of acquired businesses · costs and uncertainties of adverse results in litigation, including a number of pending class action cases that challenge certain of our business practices · investigations of certain PBM practices and pharmaceutical pricing, marketing and distribution practices currently being conducted by the U.S. Attorney offices in Boston, and by other regulatory agencies including the Department of Labor, and various state attorneys general · changes in industry pricing benchmarks such as average wholesale price (“AWP”) and average manufacturer price (“AMP”), which could have the effect of reducing prices and margins, including the impact of a proposed settlement in a class action case involving First DataBank, an AWP reporting service · uncertainties regarding the implementation of the Medicare Part D prescription drug benefit, including the financial impactto us to the extent that we participate in the program on a risk-bearing basis, uncertainties of client or member losses to other providers under Medicare Part D, and increased regulatory risk · uncertainties associated with U.S. Centers for Medicare & Medicaid’s (“CMS”) implementation of the Medicare Part B Competitive Acquisition Program (“CAP”), including the potential loss of clients/revenues to providers choosing to participate in the CAP · increased compliance relating to our contracts with the DoD TRICARE Management Activity and various state governments and agencies · our ability to maintain growth rates, or to control operating or capital costs · continued pressure on margins resulting from client demands for lower prices, enhanced service offerings and/or higher service levels, and the possible termination of, or unfavorable modification to, contracts with key clients or providers · competition in the PBM and specialty pharmacy industries, and our ability to consummate contract negotiations with prospective clients, as well as competition from new competitors offering services that may in whole or in part replace services that we now provide to our customers · results in regulatory matters, the adoption of new legislation or regulations (including increased costs associated with compliance with new laws and regulations), more aggressive enforcement of existing legislation or regulations, or a change in the interpretation of existing legislation or regulations · the possible loss, or adverse modification of the terms, of relationships with pharmaceutical manufacturers, or changes in pricing, discount or other practices of pharmaceutical manufacturers or interruption of the supply of any pharmaceutical products · the possible loss, or adverse modification of the terms, of contracts with pharmacies in our retail pharmacy network · the use and protection of the intellectual property we use in our business · our leverage and debt service obligations, including the effect of certain covenants in our borrowing agreements · our ability to continue to develop new products, services and delivery channels · general developments in the health care industry, including the impact of increases in health care costs, changes in drug utilization and cost patterns and introductions of new drugs 14 · increase in credit risk relative to our clients due to adverse economic trends · our ability to attract and retain qualified personnel · other risks described from time to time in our filings with the SEC We do not undertake any obligation to release publicly any revisions to such forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. See the more comprehensive description of risk factors under the captions “Forward Looking Statements and Associated Risks” contained in Item 1 – “Business” of our Annual Report on Form 10-K for the year ended December 31, 2006. OVERVIEW We are one of the largest pharmacy benefit managers in North America and provide a full range of pharmacy benefit management and specialty pharmacy services for thousands of client groups that include health maintenance organizations, health insurers, third party administrators, employers, union-sponsored benefit plans and government health programs. We report two segments: Pharmacy Benefit Management (“PBM”) and Specialty and Ancillary Services (“SAAS”) (see “—Results of Operations”).Our integrated PBM services include network claims processing, home delivery services, benefit design consultation, drug utilization review, formulary management, disease management, and drug data analysis services.Our SAAS segment provides specialty services, including patient care and direct specialty home delivery to patients; distribution of infusion drugs, pharmaceuticals and medical supplies; third party logistics services for contracted pharmaceutical manufacturer clients; distribution of pharmaceuticals to low-income patients through manufacturer-sponsored Patient Assistance Programs (“PAPs”) and other bio-pharmaceutical services. Revenue generated by our segments can be classified as either tangible product revenue or service revenue.We earn tangible product revenue from the sale of prescription drugs by retail pharmacies in our retail pharmacy networks and from dispensing prescription drugs from our home delivery and specialty pharmacies.Service revenue includes administrative fees associated with the administration of retail pharmacy networks contracted by certain clients, market research programs, medication counseling services, certain specialty distribution services, and sample fulfillment and sample accountability services. Tangible product revenue generated by our PBM and SAAS segments represented 98.4% of revenues for the six months ended June 30, 2007 as compared to 98.3% for the same period of 2006. EXECUTIVE SUMMARY AND TREND FACTORS AFFECTING THE BUSINESS Our results in the first six months of 2007 reflect the successful execution of our business model which emphasizes the alignment of our financial interests with those of our clients through greater use of generics, home delivery and specialty pharmacy.In 2007 we are benefiting from higher generic utilization (60.6% in the first six months of 2007 compared to 56.3% in the same period of 2006) and better management of ingredient costs (through renegotiation of supplier contracts, increased competition among generic manufacturers and other actions which helped to reduce ingredient costs).We expect these positive trends to be partially offset by the continued expected roll off of low-margin claims from certain clients.In addition, although margin declines in our core specialty and distribution business units continue to impact SAAS results, we believe new drugs coming available through our Specialty Distribution businessand certain management changesposition us to capitalize on the growth opportunities in the specialty marketplace going forward. We believe the positive trends we see in the first six months of 2007 including increased generic usage and lower drug purchasing costs will continue to generate improvements in our results of operations in the future. 15 CRITICAL ACCOUNTING POLICIES The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions which affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Our estimates and assumptions are based upon a combination of historical information and various other assumptions believed to be reasonable under the particular circumstances. Actual results may differ from our estimates.For a full description of our accounting policies, please refer to the notes to the consolidated financial statements included in our Annual Report on Form 10-K for the year ended December 31, 2006, filed with the SEC on February8,2007. RESULTS OF OPERATIONS PBM OPERATING INCOME Three Months Ended June 30, Six Months Ended June 30, (in millions) 2007 2006 2007 2006 Product revenues Network revenues $ 2,376.8 $ 2,175.9 $ 4,708.9 $ 4,325.0 Home delivery revenues 1,250.5 1,311.3 2,486.4 2,628.9 Service revenues 42.0 41.2 82.9 81.1 Total PBM revenues 3,669.3 3,528.4 7,278.2 7,035.0 Cost of PBM revenues 3,281.4 3,228.0 6,522.0 6,454.9 PBM gross profit 387.9 300.4 756.2 580.1 PBM SG&A expenses 138.1 130.4 269.4 251.9 PBM operating income $ 249.8 $ 170.0 $ 486.8 $ 328.2 Total adjusted PBM Claims(1) 124.8 128.0 251.6 261.3 (1) PBM adjusted claims represent network claims plus home delivery claims, which are multiplied by 3, as home delivery claims are typically 90 day claims and network claims are typically 30 day claims. Network claims decreased by 2.8 million and 8.5 million claims, or 2.9% and 4.3%, respectively, in the three and six months ended June 30, 2007 over the three and six months ended June 30, 2006.These decreases are primarily due to the expected roll off of low-margin claims from certain clients, including the shift to the government funded benefit, Medicare Part D.Total home delivery claims decreased by 0.1 million and 0.4 million claims, or 1.2% and 1.9%, respectively, in the three and six months ended June 30, 2007 from the same periods in 2006.These decreases in home delivery and network claims resulted in overall decreases in adjusted PBM claims of 2.5% and 3.7% in the three and six months ended June 30, 2006, respectively. Product Revenues for the three months ended June 30, 2007:Network pharmacy revenues increased $200.9 million, or 9.2%, in the three months ended June 30, 2007 from the same period of 2006. There are two primary components to our change in network revenues: changes in volume and changes in price. Approximately $264.9 million of the increase in network pharmacy revenues is attributable to changes in price.This increase was offset by a $64.0 million decrease due to lower claim volumes, as described above. Two factors affect changes in price: inflation and the mix of the prescriptions processed at network pharmacies. Average revenue per network claim increased 12.5% in the second quarter of 2007 from the second quarter of 2006 primarily as a result of a change in mix.As compared to the second quarter of 2006, we experienced a significant reduction in claim volume from members participating in discount card programs with 100% co-payments who began transitioning to Medicare Part D programs. For these discount programs, we do not include member co-payments to retail pharmacies in revenue or cost of revenue, and as such, we only report administrative fees as revenues. Excluding these claims, average revenue per network claim increased 4.6%, primarily as a result of inflation. 16 Additionally, our generic penetration rate affects our average revenue per network claim. As our penetration rate has increased to 62.4% of total network claims in the second quarter of 2007 as compared to 57.8% in the same period in 2006, it offsets the upward trend in price caused by inflation as generic drugs are less expensive than brand drugs. For the three months ended June 30, 2007, home delivery revenues decreased $60.8 million, or 4.6%, as compared to the same period of 2006 primarily due to the impact of higher generic penetration on average revenue per home delivery claim. Our generic penetration rate increased to 49.9% of total home delivery claims in the three months ended June 30, 2007 as compared to 44.1% in the same period of 2006. The decrease in revenue per home delivery claim of 3.5% was partially offset by ingredient cost inflation. In addition, lower home delivery claim volumes resulted in a $15.6 million revenue decline. Product Revenues for the six months ended June 30, 2007:Network pharmacy revenues increased $383.9million, or 8.9%, in the six months ended June 30, 2007 from the same period in 2006. Approximately $568.5 million of the increase in network pharmacy revenues is attributable to changes in price.This increase was offset by a $184.6 million decrease due to lower claim volumes, as described above. Average revenue per network claim increased 13.7% in the six months ended June 30, 2007 from the same period of 2006 primarily as a result of a significant reduction in claim volume from members participating in discount card programs with 100% co-payments who began transitioning to Medicare Part D programs in 2006, as noted above. Excluding these claims, average revenue per network claim increased 4.7%, primarily as a result of inflation. Additionally, our generic penetration rate affects our average revenue per network claim, as noted above. As our penetration rate has increased to 62.1% of total network claims in the first six months of 2007 as compared to 57.8% in the same period in 2006, it offsets the upward trend in price caused by inflation as generic drugs are less expensive than brand drugs. For the six months ended June 30, 2007, home delivery revenues decreased $142.5 million, or 5.4%, as compared to the same period of 2006 primarily due to the impact of higher generic penetration on average revenue per home delivery claim.
